This Office Action is in response to the amendment filed on August 3, 2022.

The Abstract is objected to because “removing part of the gate layer and part of the fin-shaped structure” (lines 6-7) is incorrect and should simply read “removing part of the gate layer.”  See the specification at page 6, paragraph [0030], last sentence.  Correction is required.  

Fig. 1 is objected to because the location and extent of line A-A’ are incorrect.  They should be the same as the location and extent of Fig. 4’s line C-C’ and Fig. 6’s line E-E’.  Correction is required. 

Claims 1-9 are allowed.
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814